DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17352092, filed 06/18/2021 claims foreign priority to 2020-108371, filed 06/24/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 06/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiyo (US 2020/0302085) in view of Choi (US 2015/0172435).
Regarding claim 1, Chiyo discloses device management apparatus (fig. 1 item 10, remote device management apparatus) comprising: 
at least one memory storing instructions (remote device management apparatus 10 issues instructions to execute printing of document data stored in the MFP 200, [0068]); and 
one or more processors configured to execute the instructions, which when executed by the one or more processors, cause the device management apparatus to (remote device management apparatus 10 issues instructions to execute printing of document data stored in the MFP 200, would be obvious to have one or more processors configured to execute the instructions, which when executed by the one or more processors, cause the device management apparatus to, [0068], [0088]-[0089]): 
provide a first screen for determining device specific information corresponding to a contract (user inputs user ID onto control panel/ setting screen (first screen) to search for processing history information management DB 3003 (refer to FIG. 14) using the device model number ID included in the contract information read in step S107 as a search key and reads the processing history information associated with the device model number ID, [0138]-[0140], [0215]-[0220]) and a second screen for determining setting information to be distributed if a new device specified by the device specific information is detected (fig. 40, screen 4100 is used for setting information on the administrator terminal 40 for transmission if system detects user setting information inputted on the administrator terminal 40, [0140]-[0146], [0303]-[0308]); 
(user inputs user ID onto control panel/ setting screen (first screen) to search for processing history information management DB 3003 (refer to FIG. 14) using the device model number ID included in the contract information read in step S107 as a search key and reads the processing history information associated with the device model number ID, [0100], [0138]-[0144], [0215]-[0220]); and 
Chiyo does not specifically disclose concept of distribute the setting information that has been determined in the second screen according to a detection if a new device corresponding to the device specific information that has been determined in the first screen is detected by the search.
However, Choi specifically teaches concept of distribute the setting information that has been determined in the second screen according to a detection if a new device corresponding to the device specific information that has been determined in the first screen is detected by the search (when management screen searches first electronic device using a screen (if a new device corresponding to the device specific information that has been determined in the first screen is detected by the search transmit information that was set on the screen transmitting device (distribute the setting information that has been determined in the second screen), [0166]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Chiyo with concept of distribute the setting information that has been determined in the second screen according to a detection if a new device corresponding to the device specific information that has been determined 

Regarding claim 2, Chiyo discloses device management apparatus (fig. 1 item 10, remote device management apparatus), 
wherein the first screen and the second screen are provided as a wizard-type user interface (user inputs user ID onto control panel/ setting screen (first screen) to search for processing history information management DB 3003 (refer to FIG. 14) using the device model number ID included in the contract information read in step S107 as a search key and reads the processing history information associated with the device model number ID and screen 4100 is used for setting information on the administrator terminal 40 if system detects user setting information inputted on the administrator terminal 40 [0138]-[0144], [0215]-[0220], [0303]-[0308]).

Regarding claim 3, Chiyo discloses device management apparatus (fig. 1 item 10, remote device management apparatus), 
wherein the new device specified by the device specific information is a second device replaced from a first device that is the object of a contract corresponding to the device specific information, based on the contract (fig. 33, device information ID MP30-1234_201808292355 is targeted to a contract device MFP 200, [0143]-[0157]).

Regarding claim 4, Chiyo discloses device management apparatus (fig. 1 item 10, remote device management apparatus), 
wherein, in the second screen, the use of the setting information that has been obtained from the first device operating on the network can be specified (fig. 33, device information ID MP30-1234_201808292355 is targeted to a contract device MFP 200 is displayed, [0143]-[0157]).

Regarding claim 5, Chiyo discloses device management apparatus (fig. 1 item 10, remote device management apparatus), 
wherein, in the first screen, the device specific information is set by inputting a contract number corresponding to the contract (user inputs user ID onto control panel/ setting screen (first screen) to search for processing history information management DB 3003 (refer to FIG. 14) using the device model number ID included in the contract information read in step S107 as a search key and reads the processing history information associated with the device model number ID, [0138]-[0140], [0215]-[0220]).

Regarding claim 6, Chiyo discloses device management apparatus (fig. 1 item 10, remote device management apparatus), 
wherein an IP address can be additionally specified as a detection condition of the new device in addition to the device specific information determined in the first screen (IP address is used to search for at least one of a second plurality of apparatuses and its information in the a screen, [0130]-[0131], [0153]-[0154], [0169]-[0170], [0202]).

Regarding claim 7, Chiyo discloses device management apparatus (fig. 1 item 10, remote device management apparatus), 
wherein the setting information distributed by a distribution unit is information used for updating the setting information in the new device and includes at least any one of information about a name, information about an IP address of a device, and contact information for the device (setting information transmitted is information used for updating setting information in the at least one of the second apparatuses and information about name, ip address, and contact information for apparatus, [0122]-[0134], [0142]-[0143], [0153]-[0154], [0169]-[0170], [0202]).

Regarding claim 8, Chiyo discloses method comprising (fig. 1 item 10, method of remote device management): 
providing a first screen for determining device specific information corresponding to a contract (user inputs user ID onto control panel/ setting screen (first screen) to search for processing history information management DB 3003 (refer to FIG. 14) using the device model number ID included in the contract information read in step S107 as a search key and reads the processing history information associated with the device model number ID, [0138]-[0140], [0215]-[0220]) and a second screen for determining setting information to be distributed if a new device specified by the device specific information is detected (fig. 40, screen 4100 is used for setting information on the administrator terminal 40 for transmission if system detects user setting information inputted on the administrator terminal 40, [0140]-[0146], [0303]-[0308]); 
searching a device via a network (user inputs user ID onto control panel/ setting screen (first screen) to search for processing history information management DB 3003 (refer to FIG. 14) using the device model number ID included in the contract information read in step S107 as a search key and reads the processing history information associated with the device model number ID, [0100], [0138]-[0144], [0215]-[0220]); and 
Chiyo does not specifically disclose concept of distributing the setting information that has been determined in the second screen according to a detection if a new device corresponding to the device specific information that has been determined in the first screen is detected by the search.
However, Choi specifically teaches concept of distributing the setting information that has been determined in the second screen according to a detection if a new device corresponding to the device specific information that has been determined in the first screen is detected by the search (when management screen searches first electronic device using a screen (if a new device corresponding to the device specific information that has been determined in the first screen is detected by the search transmit information that was set on the screen transmitting device (distribute the setting information that has been determined in the second screen), [0166])


Regarding claim 9, Chiyo discloses non-transitory storage medium on which is stored a computer program for making a computer of a device management apparatus perform operations comprising (remote device management apparatus 10 issues instructions to execute printing of document data stored in the MFP 200, would be obvious to have non-transitory storage medium on which is stored a computer program for making a computer of a device management apparatus perform operations comprising, [0068]): 
providing a first screen for determining device specific information corresponding to a contract (user inputs user ID onto control panel/ setting screen (first screen) to search for processing history information management DB 3003 (refer to FIG. 14) using the device model number ID included in the contract information read in step S107 as a search key and reads the processing history information associated with the device model number ID, [0138]-[0140], [0215]-[0220]) and a second screen for determining setting information to be distributed if a new device specified by the device specific information is detected (fig. 40, screen 4100 is used for setting information on the administrator terminal 40 for transmission if system detects user setting information inputted on the administrator terminal 40, [0140]-[0146], [0303]-[0308]); 
searching a device via a network (user inputs user ID onto control panel/ setting screen (first screen) to search for processing history information management DB 3003 (refer to FIG. 14) using the device model number ID included in the contract information read in step S107 as a search key and reads the processing history information associated with the device model number ID, [0100], [0138]-[0144], [0215]-[0220]): and 
Chiyo does not specifically disclose concept of distributing the setting information that has been determined in the second screen according to a detection if a new device corresponding to the device specific information that has been determined in the first screen is detected by the search.
However, Choi specifically teaches concept of distributing the setting information that has been determined in the second screen according to a detection if a new device corresponding to the device specific information that has been determined in the first screen is detected by the search (when management screen searches first electronic device using a screen (if a new device corresponding to the device specific information that has been determined in the first screen is detected by the search transmit information that was set on the screen transmitting device (distribute the setting information that has been determined in the second screen), [0166])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677